Conlan, J.
Appeal from a judgment entered on the verdict of a jury in favo:; of ther plaintiff and against the defendant, and from an order denying a motion for a new trial.
The action is one for broker’s commissions on the exchange of real estate.
The evidence of the plaintiff tended to show -the employment of the plaintiff by the defendant to sell or exchange her property at No. 169 West One Hundred and Fifteenth street.
That about October 12th, plaintiff did procure and bring her a person wishing to exchange his property, No. 69 East One Hundred and Fourth street, foi’ the property of the defendant, and that she consented to the exchange.
This testimony is denied by the defendant and the questions of fact thus raised were fairly submitted to the jury.
If -there was any error in the admission of the deeds, as urged by the appellant, it was cured by the judge’s charge upon the defendant’s request.
The judgment and order are affirmed, with costs.
O’Dwyeb, J., concurs.
Judgment and order affirmed, with costs.